ELLETT, Justice
(concurring and dissenting) :
The court unconditionally released Mr. Hahn on stipulated facts presented at the hearing on a petition for release on a writ of habeas corpus.
Those facts are as follows: Mr. Hahn and another defendant were charged with the crime of armed robbery. They were represented by competent counsel, and each entered a plea of guilty to the charge as contained in the Information. They were each referred to the Adult Probation and Parole Department for pre-sentence report. After the court received the report, the defendants were sentenced to prison for the statutory term of “not less than five years which may be for life.” Mr. Hahn was eighteen years of age at the time. The record is silent as to what explanation the judge may have told the defendants at the time of plea. Mr. Hahn had served four and one-half years in prison when his petition for writ of habeas corpus was granted.
While it is presumed that a defendant represented by competent counsel will be thoroughly advised as to his rights and the effect of entering a guilty plea, the Supreme Court of the United States has held that the record must affirmatively show that a defendant is fully advised by the court of the elements of the offense, the right to have the State prove them, the sentence which might be imposed, etc., or the prisoner will be released.
The trial court followed those Federal cases and released Mr. Hahn.
The granting of the writ of habeas corpus should be sustained, but the unconditional release of the prisoner should be reversed.
When the court granted the writ of ha-beas corpus on the ground that the guilty plea was not knowingly and intelligently made, the matter reverted to the status it had before the plea. The petitioner should be held for a proper plea to be made after he has been fully informed of the nature and possible results of entering a plea of guilty.
I wish the federal courts would tend to their constitutional duties and keep out of state affairs. If they would do this, I would agree that the petitioner should not be released on habeas corpus. However, I am convinced that he will be released in the federal inferior court if we reverse this case.
The fact that a prior application for a writ was. made and lost in the court records is, in my opinion, no reason for denying due consideration to this matter. The defendant makes no claim of error because there was a prior application made for a writ. This matter is civil in nature, and if the warden did not wish to try the issues raised herein, he should have moved to dismiss on the ground that there was a prior action pending. However, the trial was had on this particular matter, and the warden has asked us to consider his appeal.
The main opinion is in error in assuming that the Rules of Civil Procedure prevent a second application for the writ when there is nothing in the nature of res adju-*792dicata involved. The only statement m the rule1 about a prior application is as follows :
The complaint shall further state that the legality or constitutionality of his commitment or confinement has not already been adjudged in a prior habeas corpus or other similar proceeding; and if the complainant shall have instituted prior similar proceedings in any court, state or federal, within the state of Utah, he shall so state in his complaint, shall attach a copy of any pleading filed in such court by him to his complaint, and shall set forth the reasons for the denial of relief in such other court. In such case, if it is apparent to the court in which the proceeding under this rule is instituted that the legality or constitutionality of his confinement has already been adjudged in such prior proceedings, the court shall forthwith dismiss such complaint, giving written notice thereof by mail to the complainant, and no further proceedings shall be had on such complaint.
In the instant matter the only reason which the petitioner could have given for failing to state the outcome of a prior complaint would be that the court never brought the matter to trial. There has never been a prior adjudication of the contention which petitioner makes in the instant matter.
It seems to me that Mr. Hahn could not have reached the matters about which he now complains by way of an appeal, as the main opinion suggests. The record at the time his plea was entered would not show whether his plea was knowingly and intelligently made. That matter would have to be determined in a habeas corpus proceeding. In this matter the trial judge did determine the status of Mr. Hahn’s mind at the time the plea was entered, to wit: That Mr. Hahn did not knowingly and intelligently enter the plea.
We accord the trial judge the privilege of finding the facts in a law case, and we should honor his findings in this matter.
I think the order releasing Mr. Hahn from prison should be affirmed, but the unconditional release from custody should be set aside. Mr. Hahn should be remanded to the custody of the sheriff, and the matter remanded for such further proceedings as may be proper and in the interest of justice.

. Rule 65B(i), adopted by the Utah Supreme Court effective August 20, 1969.